Exhibit 10.31

SECURED PROMISSORY NOTE

 

$400,000.00 

SAN DIEGO, CALIFORNIA

March 15, 2002

 

Altris Software, Inc., a California corporation (“Maker”), promises to pay on
demand to Spescom LTD, a United Kingdom corporation, or order (“Holder”), the
principal sum of the amounts set forth in the upper left-hand corner of this
Secured Promissory Note (this “Note”), plus interest at the rate of ten percent
(10.0%) per annum, payable as more fully set forth below:

 

1.             Payments.  All unpaid principal and accrued interest under this
Note shall be immediately due and payable on demand by Holder.

 

2.             Manner of Payments.  All payments by Maker under this Note shall
be (a) made in lawful money of the United States of America without set off,
deduction or counterclaim of any kind whatsoever, (b) credited first to amounts
for late charges, if any, second to amounts for Holder’s costs of enforcing this
Note, if any, third to any accrued interest under this Note and finally to the
principal balance under this Note, and (c) deemed paid by Maker upon their
actual receipt by Holder.

 

3.             Security.  This Note is secured by a security interest over all
of the assets of Debtor pursuant to a Security Agreement (the “Security
Agreement”), including applicable financing statements, and a Pledge Agreement
(the “Pledge Agreement”), all of even date herewith.

 

4.             Late Charge.  If any amount of interest and/or principal under
this Note is not received by Holder within fifteen (15) days after its due date,
then, without any requirement for notice to Maker, Maker shall immediately pay
to Holder an additional sum of five percent (5%) of such overdue amount as a
late charge.  Such late charge is fair and reasonable based upon the facts and
circumstances existing as of the date of this Note.  Acceptance of such late
charge by Holder shall not constitute a waiver of Maker’s default with respect
to such overdue amount, nor prevent Holder from exercising any of the other
rights and remedies available to Holder under this Note, the Security Agreement
or the Pledge Agreement.

 

5.             Default Interest.  If any payment under this Note is not received
by Holder within fifteen (15) days after its due date, then, without any
requirement for notice to Maker, the rate of interest on such overdue amount
shall increase to the lesser of fourteen percent (14%) or the maximum legally
permissible rate, whichever is the lesser, until such late payment is made. 
Such default interest represents a fair and reasonable estimate of the costs
that Holder will incur by reason of any late payment by Maker.  Acceptance of
such default interest by Holder shall not constitute a waiver of Maker’s default
with respect to such overdue amount, nor prevent Holder from exercising any of
the other rights and remedies available to Holder under this Note, the Security
Agreement or the Pledge Agreement.

 

--------------------------------------------------------------------------------


 

6.             Prepayment.  This Note may be prepaid in whole or in part at any
time, provided that amounts prepaid shall be credited first to amounts for late
charges, if any, second to amounts for Holder’s costs of enforcing this Note, if
any, third to any accrued interest under this Note and finally to the principal
balance under this Note.

 

7.             Note Waivers.  Maker waives presentment, demand, protest, notice
of demand and dishonor.

 

8.             Governing Law.  This Note is governed by and construed in
accordance with the laws of the State of California, irrespective of
California’s choice-of-law principles.

 

9.             Further Assurances.  Each party to this Note shall execute and
deliver all instruments and documents and take all actions as may be reasonably
required or appropriate to carry out the purposes of this Note.

 

10.           Venue and Jurisdiction. All actions and proceedings arising in
connection with this Note must be tried and litigated exclusively in the State
and Federal courts located in San Diego County, California, which courts have
personal jurisdiction and venue over each of the parties to this Note for the
purpose of adjudicating all matters arising out of or related to this Note. 
Each party authorizes and accepts service of process sufficient for personal
jurisdiction in any action against it as contemplated by this paragraph by
registered or certified mail, return receipt requested, postage prepaid, to its
address for the giving of notices set forth in this Note.

 

11.           Time of Essence.  Time and strict and punctual performance are of
the essence with respect to each provision of this Note.

 

12.           Attorneys’ Fees. The prevailing party in any litigation,
arbitration, mediation, bankruptcy, insolvency or other proceeding
(“Proceeding”) relating to the enforcement or interpretation of this Note may
recover from the unsuccessful party all costs, expenses, and actual attorney’s
fees (including expert witness and other consultants’ fees and costs) relating
to or arising out of (a) the Proceeding (whether or not the Proceeding proceeds
to judgment), and (b) any post-judgment or post-award proceeding including,
without limitation, one to enforce or collect any judgment or award resulting
from the Proceeding.  All such judgments and awards shall contain a specific
provision for the recovery of all such subsequently incurred costs, expenses,
and actual attorney’s fees.

 

13.           Partial Invalidity.  Each provision of this Note is valid and
enforceable to the fullest extent permitted by law.  If any provision of this
Note (or the application of such provision to any person or circumstance) is or
becomes invalid or unenforceable, the remainder of this Note, and the
application of such provision to persons or circumstances other than those as to
which it is held invalid or unenforceable, are not affected by such invalidity
or unenforceability.

 

14.           Waiver.  Any waiver of a default or provision under this Note must
be in writing.  No such waiver constitutes a waiver of any other default or
provision

 

2

--------------------------------------------------------------------------------


 

concerning the same or any other provision of this Note.  No delay or omission
by a party in the exercise of any of its rights or remedies constitutes a waiver
of (or otherwise impairs) such right or remedy.  A consent to or approval of an
act does not waive or render unnecessary the consent to or approval of any other
or subsequent act.

 

15.           Interest Limitation.  It is not intended by any provision of this
Note to charge interest at a rate in excess of the maximum rate of interest
permitted to be charged to Maker under applicable law on a cumulative basis over
the life of the loan evidenced by this Note (the “Loan”).  If by mistake or
error, interest in excess of such maximum rate shall be paid for any period
during the term of the Loan, the excess amount shall, if permitted by applicable
law, be retained by Holder as additional cash  collateral for the Loan to be
held without interest or trust and commingled with other assets of Holder or, if
not permitted to be so held by Holder, shall be refunded to Maker.  If for any
period during the term of the Loan, Holder is unable, because of a limitation on
the rate of interest permitted to be charged to Maker under applicable law, to
collect all of the interest and premium provided for in this Note, such interest
or premium (“Interest Shortage”) shall, if permitted by applicable law, be added
to the interest earned or to be earned for prior or subsequent periods during
the term of the Loan so that, to the extent permitted by applicable law on a
cumulative basis over the life of the Loan, Holder may collect all of the
interest and premium provided for in this Note, the same to be accomplished in
the following manner, or otherwise as permitted by applicable law:  (1) if
Holder were permitted by applicable law to charge interest to Maker in such
prior periods in excess of the amount of interest and premium actually charged
during such prior periods, then the interest due on the Loan for such prior
periods shall automatically be increased by the amount of such Interest
Shortage, but not in excess of the maximum interest permitted to be charged to
Maker during such prior periods, and such increased interest for such prior
periods shall be immediately due and payable upon demand; and (2) if Holder
shall have collected all interest permitted by applicable law to be charged to
Maker in such prior periods, and if Holder is thereafter permitted by applicable
law to charge interest to Maker in such subsequent periods in excess of the
amount of interest and premium actually charged during such subsequent periods,
the interest due on the Loan for such subsequent periods shall automatically be
increased by the amount of such Interest Shortage, but not in excess of the
maximum interest permitted to be charged to Maker during such subsequent period,
and such increased interest for such subsequent periods shall be due and payable
at the end of each such subsequent period upon demand.

 

16.           Notices.  All notices or other communications required or
permitted to be given to a party to this Agreement shall be in writing and shall
be personally delivered, sent by certified mail, postage prepaid, return receipt
requested, or sent by an overnight express courier service that provides written
confirmation of delivery, to such party at the following respective address:

 

Holder:

Spescom LTD

 

P.O. Box 288

 

Halfway House 1685 Midrand

 

South Africa

 

Attention:  Hilton Isaacman

 

3

--------------------------------------------------------------------------------


 

 

with a copy to:

Solomon, Ward, Seidenwurm & Smith, LLP

 

401 B Street, Suite 1200

 

San Diego, CA 92101

 

Attention: Norman L. Smith

 

 

 

Maker:

Altris Software, Inc.

 

9339 Carroll Park Drive

 

San Diego, CA 92121

 

Attention:  John Low

 

Each such notice or other communication shall be deemed given, delivered and
received upon its actual receipt, except that if it is sent by mail in
accordance with this paragraph, then it shall be deemed given, delivered and
received three days after the date such notice or other communication is
deposited with the United States Postal Service in accordance with this
paragraph.  Any party to this Note may give a notice of a change of its address
to the other party to this Note.

 

17.           Drafting Ambiguities. Each party to this Note has reviewed and
revised this Note.  Each party to this Note has had the opportunity to have such
party’s legal counsel review and revise this Note.  Altris acknowledges that
this Note has been prepared by Solomon Ward Seidenwurm & Smith, LLP (“SWSS”)
which represents only Spescom Ltd., a United Kingdom corporation, with respect
to this Note and all related matters, that it is not being represented by SWSS
in relation to this Note and related matters and that it has been advised to
retain its own legal counsel. The rule of construction that ambiguities are to
be resolved against the drafting party or in favor of the party receiving a
particular benefit under an agreement may not be employed in the interpretation
of this Note or of any amendments to this Note.

 

 

 

 

 

ALTRIS SOFTWARE, INC.

 

 

 

 

 

a California corporation

 

 

 

 

 

 

 

 

 

 

 

By:

 /s/John W. Low

 

 

 

 

 

 

 

 

 

John W. Low

 

 

 

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------